74 N.Y.2d 874 (1989)
Joseph M. Feigen et al., Appellants,
v.
Advance Capital Management Corp. et al., Respondents.
Court of Appeals of the State of New York.
Submitted July 17, 1989.
Decided October 19, 1989.
Motion for leave to appeal from so much of the order sought to be appealed from as dismissed certain causes of action asserted against defendants Advance and Skelgas dismissed upon the ground the order sought to be appealed does not finally determine the action with respect to these defendants; motion for leave to appeal otherwise denied.